DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/245,318, filed on 01/11/2019 with a 08/08/2018 priority date.  This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recites “etc”.  However, it is unclear in the claim language what limitations are covered or not covered by the term “etc.”  Therefore, this claim is rendered as indefinite. The examiner suggest removing such term from the claims.
Claims 4 and 9 recites “efficient operation”.  However, it is unclear what constitutes efficient or inefficient management of data.  Therefore, this claim limitation is rendered as indefinite.  The examiner suggests removing the term “efficient” from the claims.
Claim 5 and 10 recites “stores them in each node storage”.  The claim limitation is unclear as to what represents the term “them”.  Therefore, this claim is rendered as indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over O’Brien, US Application No.: 20180294956 in view of Zhang US Application No.: 20180062831.
Claim 1:
O’Brien discloses a data management apparatus for a block-based distributed data storage system (“The one or more computing systems 800 can implement at least one instance of a control engine 820. The control engine 820 can be an executable application executed on the computing system 800. The control engine 820 can execute one or more processes of the distributed blockchain storage system 100 a” See O’Brien Figure 1 & Paragraphs 0014-0016).
O’Brien failed to explicitly disclose “a data input/output status collection module configured to collect data input/output statuses with respect to the distributed data storage module”.  However, Zhang discloses “a data input/output status collection module configured to collect data input/output statuses with respect to the distributed data storage module” (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified O’Brien with the teachings of Zhang to enable collection of statuses, thereby achieving massively scalable blockchain ledger more effectively (See Zhang Field of Invention).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as blockchain management.  This close relation between both of the references highly suggest an expectation of success.
As modified:
The combination of O’Brien and Zhang discloses the following:
a distributed data storage module configured to include two or more node storages connected with each other (“The electronic systems 101 can be in communication with the backup data stores 112 via the network 125 that is connected with the network 115, and therefore the electronic system 101 and the backup data store 112 can communicate with the computing system 800 and the primary data store 102 via networks 115 and 125” See O’Brien Figure 1, Items 102/112 & Paragraph 0014) through a network including Internet and Ethernet and each including a local storage to store data (See O’Brien Figure 1 & Paragraphs 0014-0016); 
a data input/output status collection module configured to collect data input/output statuses with respect to the distributed data storage module (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”); 
a contribution calculation module configured to calculate a contribution level of each node storage (See O’Brien Paragraphs 0027-0029) included in the distributed data storage module related to the data input/output through the statuses collected by the data input/output status collection module (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”); 
a compensation module configured to perform compensation including a compensation target, a compensation amount, etc. in each node storage based on the compensation level of each node storage related to the data input/output calculated by the contribution calculation module (See O’Brien Paragraphs 0027-0029).
Claim 2:
The combination of O’Brien and Zhang discloses wherein the distributed data storage module stores a copy of the inputted data in two or more node storage included in the  (“each of the one or more nodes 825 can store a copy of a blockchain record and/or a shared leger” See O’Brien Paragraph 0015).
Claim 3:
The combination of O’Brien and Zhang discloses wherein the data input/output status collection module collects data input/output statuses (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”) including a data input/output frequency, an amount of input/output data, a total amount of stored data, and a data storage period (See O’Brien Paragraph 0043 & 0062) in each node storage in the distributed data storage module (“The electronic systems 101 can be in communication with the backup data stores 112 via the network 125 that is connected with the network 115, and therefore the electronic system 101 and the backup data store 112 can communicate with the computing system 800 and the primary data store 102 via networks 115 and 125” See O’Brien Figure 1, Items 102/112 & Paragraph 0014).
Claim 4:
The combination of O’Brien and Zhang discloses wherein the contribution calculation module calculates a contribution level by assigning a weight value (See O’Brien Paragraph 0054) to information collected for efficient operation of a block-chain-based distributed data storage system (“distributed blockchain storage system 100 a” See O’Brien Figure 1 & Paragraphs 0014-0016) for the statuses collected by the data input/output status collection module (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”).
Claim 5:
The combination of O’Brien and Zhang discloses wherein the compensation module verifies a validity (“blockchain in the system to verify that the transaction is valid” See O’Brien Paragraph 0035) of the data input/output statuses collected by the data input/output status collection module (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”) and performs compensation (“check the solution provided as proof-of-work to approve the block” See O’Brien Paragraph 0035) for a corresponding node storage included in the distributed data storage module (“The electronic systems 101 can be in communication with the backup data stores 112 via the network 125 that is connected with the network 115, and therefore the electronic system 101 and the backup data store 112 can communicate with the computing system 800 and the primary data store 102 via networks 115 and 125” See O’Brien Figure 1, Items 102/112 & Paragraph 0014) depending on the contribution level calculated by the contribution calculation module (“check the solution provided as proof-of-work to approve the block” See O’Brien Paragraph 0035), and then generates the validated (“blockchain in the system to verify that the transaction is valid” See O’Brien Paragraph 0035) data input/output status (See Zhang Paragraph 0032-0033 & 0036, in which recites the following: “each node updates the block bucket hosting status locally”) and the calculated contribution level and compensation history (“check the solution provided as proof-of-work to approve the block” See O’Brien Paragraph 0035) as blocks and stores them in each node storage (“The electronic systems 101 can be in communication with the backup data stores 112 via the network 125 that is connected with the network 115, and therefore the electronic system 101 and the backup data store 112 can communicate with the computing system 800 and the primary data store 102 via networks 115 and 125” See O’Brien Figure 1, Items 102/112 & Paragraph 0014).
Claims 6-10:
Claims 6-10 are rejected on the same basis as claims 1-5.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seger, US20170264428, discloses a distributed throughout the network 800 and the data and blockchains may be stored at multiple nodes.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 11, 2021